I concur in the result, but desire to express a doubt as to the correctness of the ruling striking from the evidence the lists and totals of checks on the so-called blotter sheets described in the above opinion.
The blotter sheets for four days in July, 1927, were identified by showing that the deposit items there listed corresponded with the deposit slips of the same days. The listed checks had not been compared with the other bank records, but it can hardly be contended that that was necessary on the mere question of identification of the blotter sheets. *Page 546 
It may be conceded that, as the evidence failed to show that the blotter sheets were made by Wood, they were not evidence of an admission by him. Also, that, as the lists of checks on the blotter sheets had not been compared with the checks themselves nor with the entries in the books of customers' accounts, the parts of the blotter sheets listing and totalling the checks were not competent evidence of the amounts of the withdrawals on those days. It seems to me, however, that the whole of the four blotter sheets may have been admissible in connection with the journal sheets for the purpose of showing false or irregular entries by Wood. The blotter sheets were made by some one in the bank in the regular course of business. They were work sheets — evidence of the process by which the totals of deposits and withdrawals were ascertained. The totals as shown by the figures on the blotter sheets were, in the regular course of business, carried to the journal sheets which were a permanent record. There was evidence that Wood made the permanent record, but instead of entering the totals shown by the blotter sheets, entered more withdrawals and less deposits. This, unless explained, would seem to tend to show that he made false entries in the journal sheets for the purpose of concealing a shortage in the bank's cash.
I concur in the views expressed on other matters discussed in the opinion of the court.
 *Page 1